Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 1 of 27 PageID #: 3456




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

IN RE: SENSIPAR (CINACALCET                      )
HYDROCHLORIDE TABLETS)                           )
ANTITRUST LITIGATION                             )    MDL No. 2895
                                                 )
THIS DOCUMENT RELATES TO:                        )    Civil Action No. 19-md-02895-LPS
                                                 )
ALL DIRECT PURCHASER ACTIONS                     )    Civil Action No. 19-396-LPS
                                                 )    Civil Action No. 19-1460-LPS
                                                 )
ALL INDIRECT PURCHASER ACTIONS                   )    Civil Action No. 19-369-LPS
                                                 )    Civil Action No. 19-1461-LPS
                                                 )
                                                 )    FILED UNDER SEAL



                            REPORT AND RECOMMENDATION

       This multidistrict antitrust litigation consists of four putative class actions and one

individual action.   The operative complaints differ in certain respects, but they all contain

allegations of anticompetitive conduct in connection with patent litigation settlements between a

brand drug manufacturer and generic manufacturers.           Each complaint names two sets of

defendants: (1) Amgen Inc. (“Amgen”), the brand manufacturer of Sensipar® (cinacalcet), a drug

used to treat secondary hyperparathyroidism and hypercalcemia in certain patients; and (2) Teva

Pharmaceuticals USA Inc. and related entities (collectively, “Teva”), a manufacturer of a generic

cinacalcet product. There are three categories of plaintiffs: (1) a putative class of those who

purchased cinacalcet directly from the manufacturers (the “Direct Purchaser Plaintiffs”); (2) a

putative class of those who provided reimbursement for the purchase of cinacalcet (the “End Payor

Plaintiffs”); and (3) Cipla Ltd. and Cipla USA, Inc. (“Cipla”), a manufacturer of generic cinacalcet.

Each category of plaintiffs is proceeding under its own complaint.
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 2 of 27 PageID #: 3457




          Defendants Amgen and Teva each filed motions to dismiss each of the operative

complaints. Each motion was filed on the master multidistrict docket and on the docket(s) of the

individual action(s) to which it pertains. I heard argument on all of those motions on April 28,

2020. 1

          This Report and Recommendation relates solely to Defendants’ motions to dismiss the

Direct Purchaser Plaintiffs’ Consolidated Complaint and the End Payor Plaintiffs’ Consolidated

Complaint. (No. 19-md-2895, D.I. 27; No. 19-396-LPS, D.I. 57; and No. 19-1460-LPS, D.I. 24

(Amgen’s motion to dismiss Direct Purchaser Plaintiffs’ Consolidated Complaint); No. 19-md-

2895, D.I. 30; No. 19-369-LPS, D.I. 39; and No. 19-1461-LPS, D.I. 21 (Amgen’s motion to

dismiss End Payor Plaintiffs’ Consolidated Complaint); No. 19-md-2895, D.I. 31; No. 19-369,

D.I. 42; No. 19-396-LPS, D.I. 60; No. 19-LPS-1460, D.I. 27; No. 19-1461-LPS, D.I. 23 (Teva’s

motion to dismiss Direct Purchaser Plaintiffs’ and End Payor Plaintiffs’ Consolidated

Complaints).)

          At bottom, Direct Purchaser and End Payor Plaintiffs allege that they paid too much for

cinacalcet drugs because Amgen entered into anticompetitive settlement agreements with generic



          1
                  The motions currently pending before the Court are

              •   No. 19-md-2895, D.I. 25 and No. 19-44-LPS, D.I. 238 (Teva’s motion to dismiss
                  Cipla’s Complaint);
              •   No. 19-md-2895, D.I. 27; No. 19-396-LPS, D.I. 57; and No. 19-1460-LPS, D.I. 24
                  (Amgen’s motion to dismiss the Direct Purchaser Plaintiffs’ Consolidated
                  Complaint);
              •   No. 19-md-2895, D.I. 30; No. 19-369-LPS, D.I. 39; and No. 19-1461-LPS, D.I. 21
                  (Amgen’s motion to dismiss the End Payor Plaintiffs’ Consolidated Complaint);
                  and
              •   No. 19-md-2895, D.I. 31; No. 19-369-LPS, D.I. 42; No. 19-396-LPS, D.I. 60; No.
                  19-LPS-1460, D.I. 27; No. 19-1461-LPS, D.I. 23 (Teva’s motions to dismiss the
                  Direct Purchaser Plaintiffs’ Consolidated Complaint and the End Payor Plaintiffs’
                  Consolidated Complaint).



                                                  2
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 3 of 27 PageID #: 3458




manufacturers that kept cheaper versions off the market. I conclude that their complaints fail to

plausibly allege that those agreements included “large and unjustified” reverse payments to the

generic manufacturers, as required to state a federal antitrust claim. F.T.C. v. Actavis, 570 U.S.

136, 158 (2013). Accordingly, I recommend that the Court dismiss the federal antitrust claims.

End Payor Plaintiffs also assert a number of state law claims based on the same conduct. They do

not oppose dismissal of those claims if the Court concludes that the complaints fail to state federal

antitrust claims—which I do. Accordingly, I recommend that the Court dismiss the state law

claims as well.

I.     BACKGROUND 2

       A.         Sensipar Patent Litigation

       To fully understand Direct Purchaser Plaintiffs’ and End Payor Plaintiffs’ (together,

“Plaintiffs”) allegations, it is necessary to be familiar with the applicable framework for drug

approval and infringement litigation—commonly known as the Hatch-Waxman Act. The Hatch-

Waxman Act has been well explained in numerous cases, 3 and I could describe it no better here.

Accordingly, this Report and Recommendation assumes familiarity with the key features of the

Hatch-Waxman drug approval process and associated infringement litigation.

       Cinacalcet hydrochloride is used to treat secondary hyperparathyroidism and

hypercalcemia in certain patients. (No. 19-md-2895, D.I. 13 (“DPP Compl.”) ¶ 3; No. 19-md-

2895, D.I. 12 (“EPP Compl.”) ¶¶ 1, 29.) Amgen has marketed Sensipar, a branded cinacalcet



       2
         I assume the facts alleged in Direct Purchaser Plaintiffs’ Consolidated Complaint and End
Payor Plaintiffs’ Consolidated Complaint to be true for purposes of resolving the motions to
dismiss for failure to state a claim. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
       3
         See, e.g., Actavis, 570 U.S. at 142–44 (describing “key features” of the Hatch-Waxman
Act); In re Lipitor Antitrust Litig., 868 F.3d 231, 240–41 (3d Cir. 2017) (describing the Hatch-
Waxman Act and explaining “at-risk” launches and “authorized generics”); King Drug Co. of
Florence v. Smithkline Beecham Corp., 791 F.3d 388, 394–396 (3d Cir. 2015).


                                                 3
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 4 of 27 PageID #: 3459




formulation, since 2004. According to the complaints, Sensipar is a top-selling drug in the United

States, earning Amgen sales of over $1 billion annually since 2015. (DPP Compl. ¶¶ 4–5, 110;

EPP Compl. ¶¶ 2, 30.)

       The patent covering the cinacalcet drug substance, U.S. Patent No. 6,011,068 (“ʼ068

patent”), expired on March 8, 2018. (DPP Compl. ¶¶ 6, 110; EPP Compl. ¶ 4.) However, Amgen

also owns U.S. Patent No. 9,375,405 (“ʼ405 patent”), which is listed in the Orange Book in

connection with Sensipar and covers cinacalcet formulations. (DPP Compl. ¶¶ 8, 95, 103, 106;

EPP Compl. ¶¶ 4, 31.) The ʼ405 patent does not expire until September 22, 2026. (DPP Compl.

¶ 8; EPP Compl. ¶ 4. 4)

       Pursuant to the Hatch-Waxman scheme, numerous generic manufacturers filed

Abbreviated New Drug Applications (ANDAs) with the FDA seeking to market their generic

versions of Sensipar upon expiry of the ʼ068 (drug substance) patent. (DPP Compl. ¶¶ 7–9, 111;

EPP Compl. ¶¶ 3–4, 32.) By June 2017, twenty generic manufacturers had filed ANDAs

containing “paragraph IV” certifications as to the ʼ405 (formulation) patent, i.e., the generic

manufacturers asserted that the patent was invalid, unenforceable, or would not be infringed by

their generic products. (DPP Compl. ¶¶ 9, 111–113; EPP Compl. ¶¶ 3–4, 33.) Amgen, in turn,

filed infringement lawsuits against each of them. 5 (DPP Compl. ¶¶ 115, 119–121; EPP Compl.

¶ 34.) Under the particular circumstances, none of the potential generic manufacturers would have

been entitled to 180-day first-filer exclusivity. (DPP Compl. ¶¶ 12, 67; EPP Compl. ¶¶ 5, 34.)




       4
         End Payor Plaintiffs inadvertently listed the expiration date as September 22, 2016 in
their complaint but do not dispute that the correct date is September 22, 2026.
       5
         The submission of an ANDA containing a paragraph IV certification is “an act of
infringement.” 35 U.S.C. § 271(e)(2)(A).



                                                4
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 5 of 27 PageID #: 3460




       Most of the generic manufacturers settled with Amgen before trial. (DPP Compl. ¶¶ 13,

122, 133–38, 143–45; EPP Compl. ¶¶ 5, 35.) The terms of those settlements included an agreement

that the generic could enter the market at a specified date (license date) prior to the expiration of

the ʼ405 patent; the date of entry varied among the settling defendants. Each of the settlement

agreements also included an “acceleration clause” that allowed the settling generic to enter the

market before its agreed entry date if a certain triggering event occurred. (DPP Compl. ¶¶ 13–16,

19, 122–24, 128; EPP Compl. ¶¶ 5, 36–37.) The triggering event involves several conditional

contract provisions, 6 but roughly speaking, the acceleration clauses would be triggered if another

generic manufacturer entered the market without authorization from Amgen (launched “at risk”)

and did not agree with Amgen within a certain period of time to cease selling. (DPP Compl. ¶¶ 16,

124–125; EPP Compl. ¶¶ 5, 37–39.)

       By the time the infringement cases got to trial before the Honorable Mitchell S. Goldberg

in March 2018, there were only four generic manufacturers still litigating: Teva, Piramal

Healthcare UK Ltd., Amneal Pharmaceuticals LLC, and Zydus Pharmaceuticals (USA) Inc. After

a bench trial, the Court found on August 24, 2018 that Teva, Piramal, and Amneal did not infringe

any of the asserted claims of the ʼ405 patent, but Zydus did. Amgen Inc. v. Amneal Pharm. LLC,

328 F. Supp. 3d 373 (D. Del. 2018). (DPP Compl. ¶¶ 21, 161–70; EPP Compl. ¶¶ 6, 48.) Amgen

and Zydus appealed. Amgen Inc. v. Amneal Pharm. LLC, 945 F.3d 1368 (Fed. Cir. 2020). 7 (DPP

Compl. ¶ 173; EPP Compl. ¶¶ 6, 48.)




       6
         For a full discussion of those provisions as they appear in the settlement agreement
between Amgen and Cipla, see Cipla Ltd. v. Amgen Inc., 386 F. Supp. 3d 386, 394 (D. Del. 2019)
and Cipla Ltd. v. Amgen Inc, 778 F. App’x 135, 139–41 (3d Cir. 2019).
       7
        For additional history regarding that dispute, see Cipla Ltd. v. Amgen Inc., 386 F. Supp.
at 389–93; and Cipla Ltd. v. Amgen Inc., 778 F. App’x at 137–38.



                                                 5
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 6 of 27 PageID #: 3461




          On December 27, 2018, during the pendency of the appeals, Teva received FDA approval

to sell its generic product. Teva launched at risk that same day. (DPP Compl. ¶¶ 22–23, 175–77;

EPP Compl. ¶¶ 7, 49.) During the next week, Teva “flooded the market with eight to nine months-

worth of product sales, reaping over $393 million in revenue in just seven days.” (DPP Compl.

¶ 24; EPP Compl. ¶¶ 7, 50.)

          B.     Amgen-Teva Settlement

          A week after Teva’s launch, and while Amgen’s appeal was still pending, Amgen and Teva

reached a settlement (the “Amgen-Teva agreement”). (DPP Compl. ¶¶ 24–25, 181; EPP Compl.

¶¶ 8, 57.) Pursuant to that agreement, Teva was to stop selling its generic product until a

compromise entry date of June 30, 2021 (five years before the ’405 patent was set to expire),

subject to the operation of an acceleration clause. (DPP Compl. ¶¶ 25, 185, 236; EPP Compl. ¶¶ 8,

57–58.) Teva was not required to “pull . . . off the market” any of the generic product it had already

sold, but it was required to pay Amgen up to $40 million. 8 (DPP Compl. ¶¶ 183, 185–188; EPP

Compl. ¶¶ 8, 57–58.) According to Direct Purchaser Plaintiffs’ Consolidated Complaint, Teva’s

payment to Amgen “represented only a fraction of the hundreds of millions of dollars Teva actually

made launching at risk for just six days.” (DPP Compl. ¶¶ 26, 183, 185–186; EPP Compl. ¶¶ 8,

61.) Plaintiffs do not allege that Amgen authorized or had prior knowledge of Teva’s at-risk

launch.

          Pursuant to the Amgen-Teva agreement, the parties were also required to, and did, jointly

move the district court for an “indicative ruling” 9 that it would vacate its finding of non-


          8
        The amount Teva had to pay depended (in part) on whether other generics entered the
market during a certain period. (Id.)
          9
         See Fed. R. Civ. P. 62.1 (permitting parties to move the district court for an “indicative
ruling” on a motion that the court then lacks authority to grant because the case is on appeal).



                                                  6
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 7 of 27 PageID #: 3462




infringement as to Teva and enter a consent judgment of infringement. (DPP Compl. ¶¶ 182, 184;

EPP Compl. ¶¶ 10, 64.) Judge Goldberg denied that motion. Amgen Inc. v. Amneal Pharms. LLC,

C.A. No. 16-853, D.I. 439 (D. Del. Mar. 26, 2019). (DPP Compl. ¶ 184; EPP Compl. ¶¶ 10, 69.)

        According to Plaintiffs, Amgen’s “quick” settlement with Teva on January 2, 2019 (one

week after Teva’s at-risk launch) prevented “triggering” of the acceleration clauses in Amgen’s

agreements with the other settling generic manufacturers. (DPP Compl. ¶ 189; EPP Compl. ¶¶ 9,

58.) Notwithstanding, Cipla launched on March 6, 2019, and another settling generic manufacturer

launched on July 15, 2019. (DPP Compl. ¶¶ 195–196; EPP Compl. ¶ 11.)

        C.         Multidistrict Antitrust Litigation

        Pending in this multidistrict litigation are four class actions and one individual action.

        On January 8, 2019, a few days after the Amgen-Teva agreement was announced, Cipla

filed suit in this court seeking a declaratory judgment that it is entitled to launch its generic product

under the terms of its settlement with Amgen. Cipla also alleged that Amgen’s conduct violated

federal and state antitrust laws. (No. 19-44, D.I. 2.) Cipla later amended its complaint to (among

other things) add a fraud claim and add Teva as a defendant. (Id., D.I. 73 (“Cipla Complaint”).)

On July 16, 2020, Cipla and Amgen filed a stipulation of dismissal as to the claims against Amgen.

(Id., D.I. 285.)

        On February 26, 2019, César Castillo, Inc. filed a class action antitrust complaint in this

district on behalf of direct purchasers of cinacalcet. (No. 19-396, D.I. 1.) On April 9, 2019, KPH

Healthcare Services, Inc. filed a direct-purchaser class action complaint in the Eastern District of

Pennsylvania. (No. 19-1460, D.I. 1.)

         On February 21, 2019, UFCW Local 1500 Welfare Fund filed a class action antitrust

complaint in this district on behalf of entities that indirectly purchased or provided reimbursement




                                                   7
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 8 of 27 PageID #: 3463




for the purchase of cinacalcet. (No. 19-396, D.I. 1.) On March 14, 2019, Teamsters Local 237

Welfare Fund and Teamsters Local 237 Retirees’ Benefit Fund filed an indirect-purchaser class

action in the District of New Jersey. (No. 19-1461, D.I. 1.)

       On July 31, 2019, the United States Judicial Panel on Multidistrict Litigation transferred

all five actions to this district for coordinated pretrial proceedings. (No. 19-md-2895, D.I. 1.) In

re Sensipar (Cinacalcet Hydrochloride Tablets) Antitrust Litig., 412 F. Supp. 3d 1344 (U.S. Jud.

Pan. Mult. Lit. 2019). On September 13, 2019, César Castillo, Inc. (now César Castillo, LLC)

and KPH Healthcare Services, Inc. (together, “Direct Purchaser Plaintiffs”) filed a Consolidated

Class Action Complaint on behalf of direct purchasers. (No. 19-md-2895, D.I. 13.) On September

13, 2019, UFCW Local 1500 Welfare Fund, Teamsters Local 237 Welfare Fund, and Teamsters

Local 237 Retirees’ Benefit Fund (together, “End Payor Plaintiffs”) filed a Consolidated Class

Action Complaint on behalf of indirect purchasers. (No. 19-md-2895, D.I. 12.)

       D.      Current Motion

       This Report and Recommendation relates solely to Amgen’s and Teva’s motions to dismiss

Direct Purchaser Plaintiffs’ Consolidated Complaint and End Payor Plaintiffs’ Consolidated

Complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. (No. 19-

md-2895, D.I. 27, 30, 31; No. 19-369-LPS, D.I. 39, 42; No. 19-396-LPS, D.I. 57, 60; No. 19-1460-

LPS, D.I. 24, 27; and No. 19-1461-LPS, D.I. 21, 23.)

       Direct Purchaser Plaintiffs’ Consolidated Complaint includes two claims for relief under

the federal antitrust laws. Count One alleges that Amgen and Teva violated Section 1 of the

Sherman Act, 15 U.S.C. § 1, which prohibits agreements in restraint of trade. (DPP Compl.

¶¶ 232–241.) In particular, it alleges that the Amgen-Teva agreement was

               an unlawful market division agreement . . . the purpose and effect of
               which was to:



                                                 8
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 9 of 27 PageID #: 3464




               a.      eliminate existing competition between Amgen and Teva
                       and to prevent Teva from competing with Amgen by selling
                       its generic version of Sensipar until mid-2021;

               b.      delay entry of generic versions of Sensipar by companies
                       other than Teva in order to maintain the period in which
                       Amgen brand Sensipar monopolizes the relevant market;
                       and

               c.      raise and maintain the prices that Plaintiffs and the class
                       would pay for Sensipar to and at supra-competitive levels.

(Id. ¶ 233.) Count One of End Payor Plaintiffs’ Consolidated Complaint contains near-identical

allegations. (EPP Compl. ¶¶ 105–112.)

       Count Two of Direct Purchaser Plaintiffs’ Consolidated Complaint alleges that Amgen

violated Section 2 of the Sherman Act, 15 U.S.C. § 2, which prohibits monopolization. (DPP

Compl. ¶¶ 242–248.) In support of that count, Plaintiffs allege that Amgen “engaged in an

exclusionary conduct scheme that involved (i) paying Teva to remove its generic product from the

market and delay its entry; and (ii) deterring all generic manufacturers from marketing generic

cinacalcet hydrochloride before the expiration of the ʼ405 patent or another agreed to delayed date,

through use of anticompetitive acceleration clauses.” (Id. ¶ 244.) Count Two of End Payor

Plaintiffs’ Consolidated Complaint contains near-identical allegations. (EPP Compl. ¶¶ 113–122.)

       End Payor Plaintiffs also allege violations of the laws of all fifty states, the District of

Columbia, and Puerto Rico. Count Three of End Payor Plaintiffs’ Consolidated Complaint alleges

“Conspiracy and Combination in Restraint of Trade” under the laws of twenty-seven states, and it

contains similar allegations as Count One. (EPP Compl. ¶¶ 123–131.) Count Four alleges

“Monopolization and Monopolistic Scheme” under the laws of twenty-seven states, and it contains

similar allegations as Count Two. (Id. ¶¶ 132–138.) Count Five is styled “State Consumer

Protection Violations” and alleges violations of three states’ consumer protection statutes. (Id.



                                                 9
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 10 of 27 PageID #: 3465




 ¶¶ 139–158.) Count Six alleges unjust enrichment under the laws of forty-eight states, the District

 of Columbia, and Puerto Rico. (Id. ¶¶ 159–222.) The state law claims are all premised on the

 contention that Amgen’s patent settlement agreements unlawfully restrained the market for generic

 cinacalcet drugs and that consumers paid higher prices as a result.

 II.     LEGAL STANDARDS

         A defendant may move to dismiss a complaint under Federal Rule of Civil Procedure

 12(b)(6) for failure to state a claim. “To survive a motion to dismiss, a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)). A claim is plausible on its face when the complaint contains “factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Id. (citing Twombly, 550 U.S. at 556). A possibility of relief is not enough. Id. “Where

 a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of

 the line between possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550

 U.S. at 557).

         In determining the sufficiency of the complaint under the plausibility standard, all “well-

 pleaded facts” are assumed to be true, but legal conclusions are not. Id. at 679. “[W]hen the

 allegations in a complaint, however true, could not raise a claim of entitlement to relief, this basic

 deficiency should be exposed at the point of minimum expenditure of time and money by the

 parties and the court.” Twombly, 550 U.S. at 558 (internal marks omitted).




                                                    10
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 11 of 27 PageID #: 3466




 III.   DISCUSSION

                A.      Plaintiffs’ Federal Antitrust Claims

        Plaintiffs allege that Amgen’s settlement agreements with generic manufacturers,

 including Teva, violated the federal antitrust laws.          The Supreme Court discussed the

 circumstances under which Hatch-Waxman settlements can violate the antitrust laws in F.T.C. v.

 Actavis, Inc., 570 U.S. 136 (2013).

        The particular issue before the Court in Actavis was whether so-called “reverse-

 payment”—aka “pay for delay”—settlements are subject to antitrust scrutiny. Prior to that case,

 manufacturers seeking to market generic versions of the brand-name drug AndroGel had filed

 ANDAs containing certifications that the relevant patent owned by the brand, Solvay

 Pharmaceuticals, was invalid and not infringed. Solvay filed patent infringement lawsuits against

 the generic manufacturers, but it ultimately settled with each of them. Under the terms of each

 settlement, the generic manufacturer agreed not to bring its generic version to market for

 approximately nine years (“unless someone else marketed a generic sooner”), and Solvay agreed

 to pay the generic manufacturer millions of dollars (“12 million in total to Paddock; $60 million

 in total to Par; and an estimated $19-$30 million annually, for nine years, to Actavis”). Id. at 145.

        The FTC filed suit against the settling parties, alleging that they violated the antitrust laws

 “by unlawfully agreeing to share in Solvay’s monopoly profits, abandon their patent challenges,

 and refrain from launching their low-cost generic products to compete with AndroGel for nine

 years.” Id. The district court dismissed the FTC’s complaint, and the Eleventh Circuit affirmed,

 holding that “absent sham litigation or fraud in obtaining the patent, a reverse payment settlement

 is immune from antitrust attack so long as its anticompetitive effects fall within the scope of the




                                                  11
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 12 of 27 PageID #: 3467




 exclusionary potential of the patent.” F.T.C. v. Watson Pharm., Inc., 677 F.3d 1298, 1312 (11th

 Cir. 2012).

           The Supreme Court reversed. Actavis, 570 U.S. at 158–60. The Court assumed that the

 “anticompetitive effects fall within the exclusionary potential of the patent” but found that it did

 not immunize the challenged settlement agreements because what the holder of a valid and

 infringed patent could do “does not by itself answer the antitrust question.” Id. at 147. The Court

 thus found it improper to “determine antitrust legality by measuring the settlement’s

 anticompetitive effects solely against patent law policy, rather than by measuring them against

 procompetitive antitrust policies as well.” Id. at 148.

           The Court identified “five sets of considerations” leading to its conclusion that reverse

 payment settlements are subject to antitrust scrutiny under the rule of reason. Among them was

 its recognition that a reverse payment has “the potential for genuine adverse effects on

 competition” because it “in effect amounts to a purchase by the patentee of the exclusive right to

 sell its product, a right it already claims but would lose if the patent litigation were to continue and

 the patent were held invalid or not infringed by the generic product.” Id. at 153–54 (quoting F.T.C.

 v. Indiana Federation of Dentists, 476 U.S. 447, 460–61 (2009)). The Court also stated that the

 “anticompetitive consequences” of exclusion payment settlements would “sometimes prove

 unjustified.” Id. at 156. And it stated that “where a reverse payment threatens to work unjustified

 anticompetitive harm,” the patentee likely possesses market power to bring about that harm. Id.

 at 157.

           The Court also discounted the Eleventh Circuit’s concerns about the feasibility of litigating

 patent validity in the context of the antitrust case. The Supreme Court held that it will “normally”

 not be necessary “to litigate patent validity” because the size of an “unexplained large reverse




                                                    12
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 13 of 27 PageID #: 3468




 payment can provide a workable surrogate for a patent’s weakness.” Id. at 157–58. The Court

 further stated that “the fact that a large, unjustified reverse payment risks antitrust liability does

 not prevent litigating parties from settling their lawsuit.” Id. at 158. Rather, the parties “may, as

 in other industries, settle in other ways, for example, by allowing the generic manufacturer to enter

 the patentee’s market prior to the patent’s expiration, without the patentee paying the challenger

 to stay out prior to that point.” Id. The Court concluded that those considerations “taken together,

 outweigh the single strong consideration—the desirability of settlements—that led the Eleventh

 Circuit to provide near-automatic antitrust immunity to reverse payment settlements.” Id.

         The Actavis majority also responded to the dissent’s concern that permitting antitrust

 scrutiny of patent litigation settlements could not logically be limited to reverse-payment

 agreements in the Hatch-Waxman context. Id. at 168–73 (Roberts, J. (dissenting)). The majority

 stated that its holding did not extend to the “commonplace” form of settlement where “Company

 A sues Company B for patent infringement and demands, say, $100 million in damages,” but the

 parties settle the case, and as part of the settlement, “B (the defendant) . . . pay[s] A (the plaintiff)

 some amount less than the full demand as part of the settlement—$40 million, for example.” Id.

 at 151 (citing Marc G. Schildkraut, Patent–Splitting Settlements and the Reverse Payment Fallacy,

 71 Antitrust L.J. 1033, 1046 (2004)); see Schildkraut, 71 Antitrust L.J. at 1046 (suggesting that

 the hypothetical includes “an implicit net payment” from A to B of $60 million—i.e., the amount

 of the settlement discount). The Court stated that a patentee’s agreement to accept a fraction of its

 total claim was not subject to antitrust liability “for that reason alone.” Actavis, 570 U.S. at 152.

         In sum, the Supreme Court held that a reverse payment settlement in the Hatch-Waxman

 context may be challenged under the antitrust laws where the payment is “large and unjustified.”




                                                    13
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 14 of 27 PageID #: 3469




 Id. at 158. But the Court indicated that it did not intend to subject patent settlements to antitrust

 liability merely because the patentee settled for a fraction of its claim.

                        1.      Actavis applies to Plaintiffs’ antitrust claims.

         The parties first dispute whether Actavis has any application to this case at all. According

 to Plaintiffs, the complaints allege a “rank agreement to allocate the U.S. market for cinacalcet

 hydrochloride tablets,” which is per se unlawful under the antitrust laws. (No. 19-md-2895, D.I.

 72 at 7–8; DPP Compl. ¶ 234; EPP Compl. ¶ 107.) Plaintiffs assert that “Actavis did not . . .

 insulate all schemes involving settlements of patent infringement cases from per se or ‘quick look’

 scrutiny,” and that “[h]orizontal market allocation agreements remain per se unlawful.” (No. 19-

 md-2895, D.I. 72 at 7–8.) In support, Plaintiffs cite United States v. Topco Assocs., Inc., 405 U.S.

 596, 608 (1972), where the Supreme Court applied a per se rule of illegality to an agreement

 between grocers to sell a certain brand of product only in each grocer’s assigned geographic

 territory.

         Defendants Amgen and Teva contend that because this case involves the settlement of

 patent litigation between a generic and a brand that involves an agreement by the generic to exit

 the market, it should be analyzed under the framework set forth in Actavis. Under that framework,

 “plaintiffs must allege facts sufficient to support the legal conclusion that the settlement at issue

 involves a large and unjustified reverse payment.” In re Lipitor Antitrust Litig., 868 F.3d 231,

 251–52 (3d Cir. 2017) (quoting In re Loestrin 24 Fe Antitrust Litig., 814 F.3d 538, 552 (1st Cir.

 2016)). If Plaintiffs do so (and Defendants say they haven’t), the challenged settlement is subject

 to antitrust scrutiny under the rule of reason. Id.

         I agree with Defendants. Plaintiffs are surely correct that Actavis did not insulate “all

 schemes” that “involve” patents from per se scrutiny. But the Topco case cited by Plaintiffs did

 not involve the assertion of patent rights or the settlement of patent ligation. Actavis, in contrast,


                                                   14
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 15 of 27 PageID #: 3470




 considered the relationship between the antitrust laws and patent settlements. And it stated the

 standard to be applied where the particular restraint being challenged is an agreement by a generic

 drug manufacturer to stay off the market. That is the case here.

         Plaintiffs’ brief does not explain their “market allocation” theory in any detail. Their

 request for the Court to find the Amgen-Teva agreement per se unlawful suggests that they may

 view the issues of patent infringement and validity as irrelevant to the analysis, but they cite no

 authority in support of that proposition. Nor do Plaintiffs allege that Teva had any involvement in

 Amgen’s settlements with the other generic manufacturers or that Teva’s decision to launch at risk

 was made with Amgen’s knowledge, authorization, or agreement. The Court is thus not confronted

 with an allegation, for example, that Defendants agreed prior to Teva’s launch that Teva could

 enter the market and they would share monopoly profits.             Rather, the “agreement” being

 challenged under Section 1 of the Sherman Act is the settlement agreement between Teva and

 Amgen, under which (Plaintiffs allege) Teva agreed to exit the market. That makes this case

 governed by Actavis.

                        2.      Plaintiffs do not plausibly allege a “large and unjustified”
                                reverse payment to Teva.

         Defendants allege that Plaintiffs’ complaints fail to plausibly allege a “large and

 unjustified” reverse payment in accordance with Actavis, necessitating dismissal of the Section 1

 claims. 10 I agree.

         As alleged, the cash payments under the Amgen-Teva agreement go from Teva (the

 generic) to Amgen (the brand). They flow in the forward direction, not in reverse. But it is not



         10
           “To establish a violation of Section 1, a plaintiff must prove: (1) concerted action by the
 defendants; (2) that produced anti-competitive effects within the relevant product and geographic
 markets; (3) that the concerted actions were illegal; and (4) that it was injured as a proximate result
 of the concerted action.” Gordon v. Lewistown Hosp., 423 F.3d 184, 207 (3d Cir. 2005).


                                                   15
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 16 of 27 PageID #: 3471




 enough to look at the monetary payments. The Third Circuit has explained that “Actavis’s holding

 can[not] be limited to reverse payments of cash” and that a complaint states a claim under the

 Sherman Act if it alleges “an unexplained large transfer of value from the patent holder to the

 alleged infringer.” King Drug Co. of Florence v. Smithkline Beecham Corp., 791 F.3d 388, 403

 (3d Cir. 2015).

        In King Drug, the Third Circuit analyzed a settlement agreement in which a brand

 manufacturer agreed not to produce an “authorized generic” version of its drug (a so called “no-

 AG agreement”) in return for a generic manufacturer abandoning its patent fight and delaying its

 entry into the market. The Court noted that “a brand’s commitment not to produce an authorized

 generic means that it must give up the valuable right to capture profits” by competing with the

 settling generic once it entered the market. Id. at 405. The no-AG agreement essentially

 transferred those potential profits to the settling generic. Such transfers, the Court stated, “are

 likely to present the same types of problems as reverse payments of cash.” Id. at 404. Because

 such an agreement may “represent an unusual, unexplained reverse transfer of considerable value

 from the patentee to the alleged infringer,” the Court held that it was subject to challenge under

 the antitrust laws. Id. at 394.

        The Court’s opinion in In re Lipitor Antitrust Litigation, 868 F.3d 231 (3d Cir. 2017)

 likewise considered an allegation that a Hatch-Waxman settlement agreement violated the antitrust

 laws because it transferred “value” from the brand to the generic. Prior to that case, Pfizer sued a

 generic company for infringement of a patent covering Pfizer’s drug Lipitor. While that case was

 pending, Pfizer was also involved in a litigation with the generic company over another drug,

 Accupril. In re Lipitor, 868 F.3d 231, 242–46. After the generic launched its version of Accupril

 at risk, the parties settled both cases. In connection with the settlements, the generic agreed to a




                                                 16
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 17 of 27 PageID #: 3472




 delayed entry date for its generic version of Lipitor, and it agreed to pay $1 million to Pfizer in

 connection with the Accupril litigation. In the subsequent antitrust case, direct purchasers of

 Lipitor alleged that Pfizer’s Accupril infringement claims were likely to succeed and worth way

 more than $1 million, and, thus, Pfizer’s agreement to release them for a fraction of their value

 amounted to a “large and unjustified” payment to the generic manufacturer. The Third Circuit

 agreed, holding that the plaintiffs had plausibly alleged that generic company’s $1 million payment

 was a smokescreen for the real deal between the settling parties: the release of Pfizer’s valuable

 Accupril damages claim in exchange for the generic’s delayed entry in the Lipitor market. Id. at

 253–54.

        In this case, Plaintiffs allege that Teva agreed to stay out of the cinacalcet market in

 exchange for two forms of value from Amgen: (1) “Teva’s retained revenue” from its at-risk

 cinacalcet launch; and (2) an acceleration provision allowing Teva to resume sales of its generic

 product if another generic launched before Teva’s agreed-upon entry date. (No. 19-md-2895, D.I.

 72 at 9.) I disagree that either is properly viewed a “reverse payment,” alone or together.

                        a.      Teva’s retention of at-risk profits

        With respect to the former, Plaintiffs point to their allegation that Teva’s brief at-risk

 launch generated over $400 million in revenue for Teva, yet the Amgen-Teva agreement only

 required Teva to pay $40 million to Amgen. According to Plaintiffs, “[b]y allowing . . . Teva to

 keep virtually all of the revenue generated [from its at-risk launch], Amgen—in substance—paid

 Teva upwards of $350 million.” (No. 19-md-2895, D.I. 72 at 12.)

        The main problem with Plaintiffs’ “implicit net payment” theory is that it was specifically

 disavowed in Actavis, as explained above. 570 U.S. at 151–52 (distinguishing such settlements as

 “commonplace forms of settlement,” which the Supreme Court “d[id] not intend” to be “subject

 to antitrust liability”). And for good reason. If resolving a damages claim for less than the claimed


                                                  17
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 18 of 27 PageID #: 3473




 amount could constitute a “reverse payment” under Actavis, all patent litigation settlements that

 include a compromise damages amount and an agreement to stop infringing would invite antitrust

 scrutiny. 11

         The second problem I see with Plaintiffs’ theory is that the alleged $350 million “payment”

 did not come from Amgen. The money Teva made from its at-risk launch was earned from the

 marketplace, by competing with Amgen. Plaintiffs have not alleged that Amgen authorized or

 agreed to Teva’s at-risk launch or that Amgen was otherwise “in on” a scheme with Teva to launch.

 Nor do Plaintiffs allege that Amgen and Teva had a no-AG agreement during the period that Teva

 was on the market.

         Plaintiffs argue that this case falls under Lipitor, where the Third Circuit held that a

 patentee’s forgiveness of a damages claim could constitute a reverse payment where it is large and

 unjustified. But Lipitor is inapposite because the damages claim there related to a different drug

 than the market alleged to be restrained. The challenged restraint in Lipitor was the generic’s

 agreement to stay out of the Lipitor market. There, the antitrust plaintiffs alleged that Pfizer had




         11
             Plaintiffs might point to the fact that the Supreme Court stated that a patentee’s
 agreement to accept a fraction of its total claim was not subject to antitrust liability “for that reason
 alone,” which suggests that compromised patent settlements may still be scrutinized if there are
 other aspects of the agreement that raise antitrust concerns. Id. at 152. Indeed, the Actavis decision
 discusses prior cases in which agreements that provided for entry before patent expiration and
 involved no cash payment were found to violate the Sherman Act. Id. at 149–51.
         But I do not read Actavis to permit an antitrust suit to proceed merely because the patentee
 accepted a compromise damages amount and the alleged infringer agreed to stop selling, even if
 the antitrust plaintiff alleges that the patentee would have lost if the litigation had proceeded. Such
 a reading would permit antitrust scrutiny of “commonplace” patent settlements, and would
 presumably require litigation of the same patent issues the parties agreed to settle, a result I do not
 believe the Court intended. See In re Actos End Payor Antitrust Litigation, No. 13-9244, 2015
 WL 5610752, at *14 (S.D.N.Y. Sept. 22, 2015), aff’d in part, vacated in part on other grounds,
 848 F.3d 89 (2d Cir. 2017). Indeed, in concluding that large reverse-payment settlements should
 be subject to antitrust scrutiny, the Court relied on its determination that courts would usually not
 need to litigate the underlying patent issues. Actavis, 570 U.S. at 157–58.


                                                    18
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 19 of 27 PageID #: 3474




 a damages claim arising from the generic company’s at-risk launch of generic Accupril that was

 “worth hundreds of millions of dollars” and “had a high likelihood of success.” In re Lipitor

 Antitrust Litigation, 868 F.3d at 253–58; see id., 868 F.3d at 255 (noting that Pfizer posted a $200

 million bond to seek an injunction and that “Pfizer itself told shareholders that it was likely to

 succeed on the merits of the case”). In other words, the antitrust plaintiffs alleged that the generic

 company owed Pfizer hundreds of millions of dollars in connection with Accupril because Pfizer

 had a good infringement claim with respect to Accupril. Forgiveness of that enormous debt was

 alleged to be worth a lot of money to the generic manufacturer, and the surrounding circumstances

 permitted an inference that Pfizer offered that forgiveness in exchange for the generic’s promise

 to stay out of the Lipitor market.

        The reasoning of Lipitor does not apply here. Plaintiffs contend that Amgen’s compromise

 of its damages claim for Teva’s at-risk launch in the cinacalcet market was “payment” for Teva

 staying out of that same market. But, unlike Lipitor, Plaintiffs here do not allege that Amgen had

 (or believed it had) a good infringement claim against Teva. Indeed, Plaintiffs’ antitrust case is

 premised on the opposite conclusion: that Teva’s generic product did not infringe and that Amgen

 thus had no right to keep it out of the market. If Plaintiffs are correct about that, Amgen did not

 have a valuable damages claim against Teva, so compromise of its claim was not a “payment”

 from Amgen to Teva. The money Teva kept was money it earned from competing against Amgen

 in the market.

        In other words, the reason that the payment in Lipitor did not fall within Actavis’s

 exemption of “commonplace” settlements from antitrust scrutiny is because Lipitor involved

 consideration in addition to the damages compromise on the drug that was the subject of the

 challenged restraint. That is not the case here. And Plaintiffs have cited no authority extending




                                                  19
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 20 of 27 PageID #: 3475




 the reasoning of Lipitor to these circumstances. Rather, the allegations here describe the kind of

 payment that the Supreme Court said was not subject to antitrust liability: “Company A sues

 Company B for patent infringement and demands, say, $100 million in damages,” but the parties

 settle the case, and as part of the settlement, “B (the defendant) . . . pay[s] A (the plaintiff) some

 amount less than the full demand as part of the settlement—$40 million, for example.” Actavis,

 570 U.S. at 151. I conclude that the settlement of the cinacalcet damages claim does not qualify

 as a reverse payment under Actavis.

                        b.      Teva’s acceleration clause

        Under the Amgen-Teva agreement, Teva agreed to leave the cinacalcet market until June

 30, 2021 (five years before the ’405 patent was set to expire), but it was allowed to enter earlier if

 another generic launched at risk. Plaintiffs assert that the acceleration clause constituted a reverse

 payment to Teva. I disagree.

        No one disputes that such a clause had value to Teva. But settlement terms always have

 value to the parties that enter into them—otherwise they wouldn’t settle. Asahi Glass Co. v.

 Pentech Pharm., Inc., 289 F. Supp. 2d 986, 994 (N.D. Ill. 2003) (Posner, J.) (“[A]ny settlement

 agreement can be characterized as involving ‘compensation’ to the defendant, who would not settle

 unless he had something to show for the settlement.”). The question is whether an “acceleration

 clause” is properly viewed as a “payment” from Amgen.

        The district court’s opinion in In re Actos End Payor Antitrust Litigation is instructive. 13-

 9244, 2015 WL 5610752 (S.D.N.Y. Sept. 22, 2015), aff’d in part, vacated in part on other grounds,

 848 F.3d 89 (2d Cir. 2017). In that case, the court considered the legality of Hatch-Waxman

 settlements that provided for a specified early entry date that would be accelerated if another

 generic entered the market. The court considered the two possible outcomes of such clauses: (1)

 if triggered, the generic would be permitted to launch earlier than it otherwise would have been


                                                  20
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 21 of 27 PageID #: 3476




 based on its compromise entry date, or (2) if not triggered, the generic would be restricted from

 entry until the compromise entry date it agreed to at the time of settlement. Id. at *15. The court

 remarked that “it is difficult to view the provisions as ‘payments’ from [the brand] to the [generics]

 to retain monopoly pricing power” since the generics “received no compensation from [the brand],

 but rather were compensated only through the market when they began selling their generic

 product.” Id. at *15; see also In re Humira (Adalimumab) Antitrust Litig., No. 19-1873, 2020 WL

 3051309, at *19–20 (N.D. Ill. June 8, 2020); Asahi Glass, 289 F. Supp. 2d at 994 (rejecting

 argument that a settlement term allowing early entry constituted a “payment” because its value to

 the generic company came from increased competition).

        The court further concluded that an acceleration clause was not the type of settlement term

 made unlawful by Actavis, since “[a]n acceleration clause by its plain terms merely affects the date

 of entry into the market—a date that can be lawfully agreed upon by the parties settling a patent

 infringement suit.” Actos, 2015 WL 5610752 at *16; see also Actavis, 570 U.S. at 158 (stating

 that parties “may, as in other industries, settle in other ways, for example, by allowing the generic

 manufacturer to enter the patentee’s market prior to the patent’s expiration, without the patentee

 paying the challenger to stay out prior to that point”). I agree with the Actos court’s reasoning.

        Plaintiffs cite In re Loestrin 24 Fe Antitrust Litig., 261 F. Supp. 3d 307 (D.R.I. 2017) for

 the proposition that “courts analyzing acceleration clauses as parts of reverse payments have held

 that the clauses may be considered ‘as a component in the greater calculus’ of the reverse

 payment.” (No. 19-md-2895, D.I. 72 at 12–13.) But the Loestrin court was facing allegations of

 a multi-faceted deal that included, among other things, a no-AG agreement and “promotional

 deals” alleged to be worth “tens of millions” to the generic manufacturer that, “taken as a whole,

 amounted to a large and unjustified reverse payment.” 261 F. Supp. 3d at 321, 332–36. In contrast,




                                                  21
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 22 of 27 PageID #: 3477




 Plaintiffs here point to two facets of a deal (an early entry date and a damages compromise) that

 Actavis says are permissible.

        Plaintiffs also cite Staley v. Gilead Sci., Inc., but the district court in that case explicitly did

 “not address the question of whether a[n acceleration clause] by itself can constitute

 anticompetitive conduct.” No. 19-2597, 2020 WL 1032320, at *25 (N.D. Cal. Mar. 3, 2020).

 Here, although Plaintiffs argue that the acceleration clause “along with the other benefits granted

 Teva under the agreement, amount to a reverse payment” (No. 19-md-2895, D.I. 72 at 12), I have

 already concluded that the only “other” alleged benefit—the compromise of Amgen’s damages

 claim—is not subject to scrutiny under Actavis.

        I conclude that the acceleration clause does not qualify as a reverse payment under Actavis

 either alone or viewed together with Amgen’s agreement to compromise its damages claim for

 Teva’s at-risk launch. Accordingly, I recommend that the Court grant Defendants’ motions to

 dismiss Plaintiffs’ claims under Section 1 of the Sherman Act.

                        3.       Plaintiffs do not plausibly allege a “large and unjustified”
                                 reverse payment to other generic manufacturers.

        Plaintiffs’ monopolization claims under Section 2 of the Sherman Act rely on the same

 types of conduct as their Section 1 claims. 12 (See EPP Compl. ¶¶ 113, 115 (listing as “exclusionary

 and anticompetitive conduct . . . (i) paying Teva to remove its generic product from the market

 and delay its entry; and (ii) deterring all generic manufacturers . . . through the use of

 anticompetitive acceleration clauses”); DPP Compl. ¶¶ 242, 244 (same).)                 For the reasons

 explained above, I am not persuaded that there has been an unlawful “reverse payment” from (1)



        12
          To succeed on a Section 2 monopolization claim, the plaintiff must demonstrate (1) the
 defendant’s possession of monopoly power in a relevant market and (2) anticompetitive conduct.
 Broadcom Corp. v. Qualcomm Inc., 501 F.3d 297, 307 (3d Cir. 2007).



                                                    22
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 23 of 27 PageID #: 3478




 Teva’s retention of revenue from its at-risk launch, or (2) the acceleration clause in the Amgen-

 Teva agreement. For the same reason that I conclude that Teva’s acceleration clause does not

 constitute a reverse payment under Actavis, I also conclude that the acceleration clauses in the

 settlement agreements with other generic manufacturers do not constitute reverse payments. As

 Plaintiffs challenge no other aspects of Amgen’s settlement agreements, I conclude that they are

 not subject to scrutiny under the antitrust laws.

        Plaintiffs nevertheless argue that Amgen’s “web of poison pill ‘acceleration’ clauses” with

 multiple settling generic manufacturers constituted anticompetitive conduct. (No. 19-md-2985,

 D.I. 72 at 14.) According to Plaintiffs, Amgen’s use of such clauses was intended to and did have

 an anticompetitive effect because they eliminated the incentive of non-settling generic

 manufacturers to continue to litigate against Amgen. In particular, Plaintiffs allege that “[a]ny

 non-settling generic knew that if it litigated, won, and entered the market, the acceleration clauses

 previously granted to the settling generics would mean that the other generic manufacturers would

 share in the fruits of the win . . . . Absent the acceleration clauses, the other generics would be

 bound by their agreed entry dates and would not share in the earlier entry.” (DPP Compl. ¶ 157;

 see also EPP Compl. ¶¶ 43–46.) Stated another way, Plaintiffs contend that a non-settling generic

 manufacturer’s incentive to continue to litigate was reduced because its entry meant that “all others

 could as well, depriving the stronger generics of the real benefit of that position: entry during a

 time of reduced competition.” (No. 19-md-2895, D.I. 72 at 18.)

        Plaintiffs, however, cite no case endorsing the position that an antitrust claim can be

 pursued solely based on the alleged inclusion of acceleration clauses in Hatch-Waxman settlement

 agreements in the absence of a reverse payment allegation. And I decline to endorse it here.

 Plaintiffs’ theory is inconsistent with the principles of Actavis. Actavis is clear that parties are




                                                     23
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 24 of 27 PageID #: 3479




 permitted to settle Hatch-Waxman suits by “allowing the generic manufacturer to enter the

 patentee’s market prior to the patent’s expiration” so long as there is no reverse payment. 570

 U.S. at 158. An acceleration clause is simply an agreement that a generic manufacturer can enter

 the market early. See Actos, 2015 WL 5610752, at *16.

        The parties vigorously dispute whether acceleration clauses are anticompetitive or

 procompetitive, either in general or under the particular circumstances of this case. 13 And for

 purposes of the argument, I accept Plaintiffs’ contention that a non-settling generic has less

 incentive to continue to litigate if settling generics entered into agreements with acceleration

 clauses. But that does not mean that Amgen’s inclusion of such clauses in the settlement

 agreements violates the law. I am unaware of no legal requirement that parties reach the most

 procompetitive settlements possible, either generally or in the patent context. As the Actos court

 put it, “Actavis requires only that a brand manufacturer not unlawfully restrict competition; it does

 not demand that the brand maximize competition.” Actos, 2015 WL 5610752, at *16.

        Plaintiffs’ argument is based on its assertion that providing generic challengers with an

 incentive—in the form of a period of de facto generic exclusivity if they win—will encourage

 them to stay in the patent fight in situations where no generic is entitled to first-filer exclusivity.

 But Plaintiffs have not explained why Amgen (as opposed to Congress) should be the one to

 provide that incentive, nor am I persuaded that Amgen was required under the antitrust laws to do

 so. I recommend that the Court dismiss Plaintiffs’ Section 2 claims. 14




        13
           For example, Amgen points out that four of the generic companies were apparently not
 deterred by the acceleration clauses because they litigated all the way through a Hatch-Waxman
 infringement trial.
        14
          Because I conclude that dismissal is appropriate under Actavis, I do not reach
 Defendants’ alternative arguments.


                                                   24
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 25 of 27 PageID #: 3480




                B.      End Payor Plaintiffs’ State Law Claims

        End Payor Plaintiffs agree that if the federal antitrust claims are dismissed without

 prejudice for failure to state a claim, the state law claims may also be dismissed. (No. 19-md-

 2895, D.I. 152 (“[W]ere the Court to dismiss the federal claims because the complaint did not state

 plausible Sherman Act claims, we would not oppose dismissal—without prejudice to further

 amendment—of the state antitrust and consumer law claims based on the current motions and

 allegations in [EPP]s’ complaint.”). Accordingly, I recommend that the Court dismiss End Payor

 Plaintiffs’ state law claims.

 IV.    CONCLUSION

        Plaintiffs argue that Amgen’s agreements with generic drug manufacturers reduced

 competition for cinacalcet drugs, and that consumers paid higher prices as a result. For purposes

 of the argument, I assume that Plaintiffs are right. But Amgen has a patent covering cinacalcet

 formulations, and a patent is an “exception” to the general rules against monopolies and restraints

 of trade. King Drug, 791 F.3d at 394. The particular restraint challenged here is the type that

 Actavis exempted from antitrust scrutiny, notwithstanding its potential effects on the market.

        Accordingly, for the reasons set forth above, I recommend that Amgen’s and Teva’s

 motions to dismiss be GRANTED and that Plaintiffs’ complaints be DISMISSED without

 prejudice to amend. (No. 19-md-2895, D.I. 27; No. 19-396-LPS, D.I. 57; and No. 19-1460-LPS,

 D.I. 24 (Amgen’s motion to dismiss Direct Purchaser Plaintiffs’ Consolidated Complaint); No. 19-

 md-2895, D.I. 30; No. 19-369-LPS, D.I. 39; and No. 19-1461-LPS, D.I. 21 (Amgen’s motion to

 dismiss End Payor Plaintiffs’ Consolidated Complaint); No. 19-md-2895, D.I. 31; No. 19-369,

 D.I. 42; No. 19-396-LPS, D.I. 60; No. 19-LPS-1460, D.I. 27; No. 19-1461-LPS, D.I. 23 (Teva’s

 motion to dismiss Direct Purchaser Plaintiffs’ and End Payor Plaintiffs’ Consolidated




                                                 25
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 26 of 27 PageID #: 3481




 Complaints).) I further recommend that Plaintiffs be granted leave to amend their complaints

 within thirty days. 15

         This Report and Recommendation relies on material set forth in filings that remain under

 seal. Accordingly, I am issuing this Report and Recommendation under seal, pending review by

 the parties. However, I am aware that much (if not all) of the information under seal has already

 been disclosed as a result of this Court’s prior rulings and opinions. In the extremely unlikely

 event that any party contends that portions of this Report and Recommendation should be redacted,

 the parties shall jointly submit a proposed redacted version no later than 4:00 p.m. on July 23,

 2020, for review by the undersigned, along with a motion supported by a declaration that includes

 a detailed explanation as to why disclosure of any proposed redacted material would “work a

 clearly defined and serious injury to the party seeking closure.” See In re Avandia Mktg., Sales

 Practices & Prods. Liab. Litig., 924 F.3d 662, 672 (3d Cir. 2019) (quoting Miller v. Ind. Hosp.,

 16 F.3d 549, 551 (3d Cir. 1994) (internal quotation marks omitted)). The Court intends to issue a

 public version of this Report and Recommendation no later than July 24, 2020.

         This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

 Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

 objections to the Report and Recommendation shall be filed within fourteen days and limited to

 ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

 The failure of a party to object to legal conclusions may result in the loss of the right to de novo

 review in the district court.



         15
           Teva apparently opposes the opportunity to amend (see No. 19-md-2985, D.I. 31, Att. 1
 (requesting dismissal with prejudice)), but it is not clear from this limited record that amendment
 would necessarily be futile. See Alston v. Parker, 363 F.3d 229, 235-36 (3d Cir. 2004) (holding
 that leave to amend should be granted “unless a curative amendment would be inequitable, futile,
 or untimely”).


                                                 26
Case 1:19-md-02895-LPS Document 160 Filed 07/23/20 Page 27 of 27 PageID #: 3482




          The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

 Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.


 Dated:     July 22, 2020                       ___________________________________
                                                Jennifer L. Hall
                                                UNITED STATES MAGISTRATE JUDGE




                                                  27
